   Case: 1:19-cv-03394 Document #: 114 Filed: 12/04/20 Page 1 of 4 PageID #:1277




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

 Midwest Operating Engineers Welfare         )
 Fund, Midwest Operating Engineers Pension   )
 Trust Fund, Operating Engineers Local 150   )
 Apprenticeship Fund, Midwest Operating      )
 Engineers Retirement Enhancement Fund, Local)
 150 IUOE Vacation Savings Plan and the      )
 Construction Industry Research and Service Trust
                                             )
 Fund                                        )
                                             )
                         Plaintiffs,         )
                                             )
         v.                                  )        Civil No. 19-cv-03394
                                             )        District Judge Edmond E. Chang
 WillCoGreen LLC f/k/a E.F. Heil LLC, SJZJ, )         Magistrate Judge Young B. Kim
 LLC, and Donegal Services, LLC,             )
 joint employers,                            )
                                             )
                         Defendants          )
                                             )
         And                                 )
                                             )
 E.F. Heil, LLC, f/k/a WillCo Green, LLC,    )
                                             )
                Plaintiff/Counter-Defendant, )
                                             )
          v.                                 )
                                             )
 International Union of Operating Engineers, )
 Local 150, AFL-CIO District 1,              )
                                             )
                Defendant/Counter-Plaintiff. )


                                 JOINT STATUS REPORT

       Pursuant to this Court’s November 12, 2020 minute entry (Dkt. 108), Plaintiffs Midwest

Operating Engineers Welfare Fund, Midwest Operating Engineers Pension Trust Fund, Operating

Engineers Local 150 Apprenticeship Fund, Midwest Operating Engineers Retirement

Enhancement Fund, Local 150 IUOE Vacation Savings Plan, and the Construction Industry

Research and Service Trust Fund (collectively, “Plaintiffs”), and WillCo Green LLC f/k/a E.F.
   Case: 1:19-cv-03394 Document #: 114 Filed: 12/04/20 Page 2 of 4 PageID #:1278




Heil LLC, Donegal Services, LLC, and SJZJ, LLC, (collectively “Defendants”), respectfully

submit this Joint Status Report as follows:

       1.      On November 30, 2020, the parties submitted a Joint Status Report Regarding

Expert Discovery. (Dkt. 111.)

       2.      On December 1, 2020, Judge Kim entered a scheduling order setting forth the

following: (a) Plaintiffs shall serve their Rule 26(a)(2) reports (including their final audit report)

on Defendants by January 29, 2021; (b) Defendants shall depose Plaintiffs’ experts by March 19,

2021; (c) Defendants shall serve their Rule 26(a)(2) reports on Plaintiffs by April 16, 2021; and

(d) Plaintiffs shall depose Defendants’ experts by May 7, 2021. (Dkt. 113.)

       3.      The parties are prepared to proceed with expert discovery in accordance with that

scheduling order.

Dated: December 4, 2020

Respectfully submitted,

By: /s/ Joseph J. Torres
    One of the Attorneys for WillCo Green, LLC

Joseph J. Torres
Emma J. O’Connor
Jennifer T. Beach
Jenner & Block, LLP
353 N. Clark Street
Chicago, Illinois 60654
jtorres@jenner.com
jbeach@jenner.com
eoconnor@jenner.com
Attorneys for WillCo Green, LLC

Jack P. Cerone
Erbacci & Cerone, Ltd.
770 Lee Street, Suite 201
Des Plaines, Illinois 60016
jpcerone@lawyer.com
Attorneys for WillCo Green, LLC


                                                  2
Case: 1:19-cv-03394 Document #: 114 Filed: 12/04/20 Page 3 of 4 PageID #:1279




Attorneys for Plaintiff Funds                  Attorneys for Defendant/Counter-Plaintiff
                                               IUOE Local 150:

By: /s/ Melinda S. Burleson              By: By: /s/ Melinda S. Burleson

Dale D. Pierson (dpierson@local150.org)        Dale D. Pierson (dpierson@local150.org)
Melinda S. Burleson (mburleson@local150.org)   Melinda S. Burleson (mburleson@local150.org)
Brad H. Russell (brussell@local150.org)        James Connolly Jr. (jconnolly@local150.org)
Institute for Worker Welfare, P.C.             Local 150 Legal Department
6141 Joliet Road                               6140 Joliet Road
Countryside, IL 60525                          Countryside, IL 60525
Ph. 708/579-6613                               Ph. 708/579-6663
Fx. 708/588-1647                               Fx. 708/588-1647


Attorneys for SJZJ, LLC                        Attorneys for Donegal Services, LLC

By: ___/s/ Derek D. Samz__________             By: /s/ Kevin W. Frey

Paul A. Greco                                  Thomas S. Bradley
Derek D. Samz                                  Kevin W. Frey
DiMonte & Lizak, LLC                           Laner Muchin, Ltd.
216 W. Higgins Road                            515 North State Street, Suite 2800
Park Ridge, IL 60068                           Chicago, Illinois 60654
pgreco@dimontelaw.com                          tbradley@lanermuchin.com
dsamz@dimontelaw.com                           Attorneys for Donegal Services, LLC
Attorneys for SJZJ, LLC




                                         3
   Case: 1:19-cv-03394 Document #: 114 Filed: 12/04/20 Page 4 of 4 PageID #:1280




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that on December 4, 2020, he
caused a copy of the foregoing to be electronically filed with the Clerk of Court using the ECF
system which will send notification of such filing to the following:

 Paul A. Greco                                  Dale D. Pierson (dpierson@local150.org)
 Derek D. Samz                                  Melinda S. Burleson (mburleson@local150.org)
 DiMonte & Lizak, LLC                           Brad H. Russell (brussell@local150.org)
 216 W. Higgins Road                            Institute for Worker Welfare, P.C.
 Park Ridge, IL 60068                           6141 Joliet Road
 pgreco@dimontelaw.com                          Countryside, IL 60525
 dsamz@dimontelaw.com                           Ph. 708/579-6613
 Attorneys for SJZJ, LLC                        Fx. 708/588-1647
                                                Attorneys for Plaintiffs

 Jack P. Cerone                                 Thomas S. Bradley
 Erbacci & Cerone, Ltd.                         Kevin W. Frey
 770 Lee Street, Suite 201                      Laner Muchin, Ltd.
 Des Plaines, Illinois 60016                    515 North State Street, Suite 2800
 jpcerone@lawyer.com                            Chicago, Illinois 60654
 Attorneys for WillCo Green, LLC                tbradley@lanermuchin.com
                                                Attorneys for Donegal Services, LLC




                                         By: /s/ Joseph J. Torres
                                             One of the Attorneys for WillCo Green, LLC
